DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balnaves et al. (US Pat. No. 6,954,894).
Consider claim 1. Balnaves et al. teaches a method for generating a multimedia resource, comprising: displaying at least one selectable clipping template (col. 9, lines 37-39 a template to select and describe mappings for structure or effects to be applied to the video; col. 12, lines 37-44 describes selecting a template based on criteria), wherein each clipping template is generated based on clipping information, and the clipping information comprises at least one of clip operation information and clipping material information (col. 12, lines 37-44 describes selecting a template based on criteria such as information about input content, user preferences, modification, grouping, consolidation or composition of a group of templates, etc.); determining a target clipping template from the at least one selectable clipping template, in response to a template select instruction (col. 10, line 17 – col. 11, line 9 describe determining a template from the at least one selectable template); and generating a second multimedia resource by processing an acquired first multimedia resource based on the target clipping template (fig. 8 shows generating a clip using the selection portion that starts within the clip).
Consider claim 2. Balnaves et al. teaches the method according to claim 1, wherein the target clipping template comprises at least a clip operation option; and said generating the second multimedia resource by processing the acquired first multimedia resource based on the target clipping template comprises: generating the second multimedia resource by clipping the acquired first multimedia resource based on the clip operation option (fig. 8 shows generating a clip using the selection portion that starts within the clip).
Consider claim 15. Balnaves et al. teaches the method according to claim 1, wherein further comprising: editing a clip operation option or a material option in the target clipping template in response to an edit instruction on the target clipping template; and storing an edited target clipping template in response to a store instruction (col. 10, lines 42-54 describe editing and storing a template).
Consider claim 16. Balnaves et al. teaches an electronic device, comprising: one or more processors; and one or more memories configured to store one or more instructions executable by the one or more processors, wherein the one or more processors, when loading and executing the one or more instructions (fig. 7 shows electronic device, comprising: one or more processors; and one or more memories configured to store one or more instructions executable by the one or more processors, wherein the one or more processors, when loading and executing the one or more instructions).
Claims 3, 14, 17, 18, and 20 are rejected using similar reasoning as corresponding claims above.

Allowable Subject Matter
Claims 4-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herberger et al. (US Pub. No. 2005/0084232) discloses an invention that utilizes a themed template which is designed to assist novice video editors quickly compose a complete video.
Southam et al. (US Pub. No. 2016/0007098) discloses automatic post roll production of a video.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484